 


109 HRES 642 : Requesting the President and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to the Secretary of State’s trip to Europe in December 2005.
U.S. House of Representatives
2006-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 147 
109th CONGRESS 
2d Session 
H. RES. 642 
[Report No. 109–376] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Ms. Lee submitted the following resolution; which was referred to the Committee on International Relations 
 
 
February 10, 2006 
Additional sponsors: Mr. McGovern, Mr. Berman, Mr. Payne, Mr. Ackerman, Mr. Meeks of New York, Ms. Woolsey, Mr. Kucinich, Mr. Stark, Mr. Honda, Mr. Grijalva, Mr. DeFazio, Mr. Evans, and Mr. Engel 
 
 
February 10, 2006 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to the Secretary of State’s trip to Europe in December 2005. 
 
 
That the President is requested and the Secretary of State is directed to provide to the House of Representatives, not later than 14 days after the date of adoption of this resolution, all documents, including telephone and electronic mail records, logs, calendars, minutes, memoranda, and advisory legal opinions, in the possession of the President or the Secretary of State, respectively, from the Department of State provided to the Executive Office of the President in preparation for and during the Secretary of State’s trip to Germany, Belgium, Romania, and Ukraine in December 2005, relating to— 
(1)United States policies under the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment toward individuals captured by or transferred to the United States or detained in United States custody; and  
(2)United States policies regarding any facility outside of the territory of the United States for the detention of individuals captured by or transferred to the United States or detained in United States custody. 
 
 
February 10, 2006 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
